                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 RONALD STOCKTON,                     :
                                      :
          Plaintiff                   :
                                      :    CIVIL ACTION NO. 3:19-CV-0742
    v.                                :
                                      :    (Judge Caputo)
 JOHN WETZEL, SECRETARY OF            :
 CORRECTIONS, et al.,                 :
                                      :
          Defendants

                                    ORDER

      AND NOW, this 23rd day of JULY 2019, upon consideration of Mr. Stockton’s

Motion to Reinstate Action (ECF No. 19) and for the reasons set forth in the

accompanying memorandum, it is hereby ORDERED that Mr. Stockton’s Motion to

Reinstate (ECF No. 19) is DENIED.

                                          /s/ A. Richard Caputo
                                          A. RICHARD CAPUTO
                                          United States District Judge
